Case 3:15-cv-00675-JBA Document 1160-5 Filed 05/15/19 Page 1 of 6




                  EXHIBIT E
                                   Case 3:15-cv-00675-JBA Document 1160-5 Filed 05/15/19 Page 2 of 6
SEC                                                                                                       Notes and Proposed Disposition / Reason
                       Asset                               Brief Desc.     Approx. or Actual Value
NO.                                                                                                                 for Retaining Asset
NONE   Receivership Account                  Cash                                         $904,744.35 To be used to pay for ongoing Receivership
                                                                                                      Estate expenses, balance to be moved to
                                                                                                      CRIS account to secure Judgment.

 1     E*Trade: x6818                        Cash                                             $243.65     See Note 5.
 2     HSBC: x2984                           Cash                                               $9.50     See Note 5.
 3     Northern Trust: x5218                 Cash                                       $5,359,620.19     See Note 4.
 5     Northern Trust: x0901                 Cash                                               $0.02     See Note 5.
 6     Northern Trust: x5226                 Cash                                         $132,426.35     Value represents Defendant's 50% interest
                                                                                                          in Essell Farms, LLC. See Note 4.

 7     Northern Trust: x5234                 Cash                                       $2,019,046.80 Value represents Defendant's 60% interest
                                                                                                      in Essell Group, LLC. See Note 4.

 8     Northern Trust: x3781                 Cash                                          $81,056.74 See Note 4.
 9     Northern Trust: x7193                 29% money market/71% equity                  $892,014.06 See Note 4.

 10 TD Bank: x5279                           Cash                                          $19,378.86 See Note 4.
 11 TD Bank: x8551                           Cash                                           $8,193.19 See Note 4.
 12 Fidelity: x8133                          Money market                                       $0.31 Value represents Defendant's 50% interest
                                                                                                      in Essell Farms, LLC. See Note 4.

 13 Fidelity: x7417                          Cash                                                $2.84 Value represents Defendant's 60% interest
                                                                                                       in Essell Group, LLC. See Note 4.

 14 Fidelity: x9637                          Cash                                             $831.63 See Note 4.
 15 Circle Internet Finance Bitcoin Wallet   27.60520050 Bitcoins                         $139,780.59 See Note 4.

 16 Oak Management Corp. 2015                Forfeited                                               $-   See Note 3.
    distribution
 17 Oak Management Corp. 2016                Forfeited                                               $-   See Note 3.
    distribution
18 Essell Farm (1820 County Route 7,         Real Estate                                $1,500,000.00 Approximate value based on Doc. No. 888-
    Ancram, NY)                                                                                       1 and Mr. Ahmed's 50% interest in The
                                                                                                      Essell Farms, LLC. See Note 5.

 19 Ribbit Capital                           Private investment                         $4,034,457.41 Value provided is capital account. Value
                                                                                                      represents Defendant's 60% interest in
                                                                                                      Essell Group, LLC. See Note 5.
                                    Case 3:15-cv-00675-JBA Document 1160-5 Filed 05/15/19 Page 3 of 6
SEC                                                                                                             Notes and Proposed Disposition / Reason
                       Asset                            Brief Desc.              Approx. or Actual Value
NO.                                                                                                                       for Retaining Asset
20 Ribbit Capital II                        Private investment                                  $876,343.82 Value provided is capital account. Value
                                                                                                            represents Defendant's 60% interest in
                                                                                                            Essell Group, LLC. See Note 5.

21 Clues Network Inc.                       Private investment, series A and                  $1,419,599.01 Value provided based on most recent
                                            series C preferred shares.                                      (March 31, 2018) 409a valuation of
                                                                                                            common stock. Value represents
                                                                                                            Defendant's 60% interest in Essell Group,
                                                                                                            LLC. See Note 5.
22 Oak HC/FT Associates Capital Account     Forfeited interest                                  $578,874.00 See Note 3.

   Oak HC/FT - Cash Distributions           Cash (forfeited)                                     $87,818.00 See Note 3.
23 Crypto Currency Partners LP              Private investment                                   $82,774.00 Value provided is capital account. See Note
                                                                                                            5.
24 iMENA                                    Private investment                                  $169,200.00 Approximate value based on .18% interest
                                                                                                            held by Defendant. See Note 5.

NONE   Playsino                             Private investment                                             $-   Approximate value based on current status
                                                                                                                of acquisition by third party. See Note 5.

25 MetLife Whole Life Insurance Policy      Insurance policy (surrender value)                $1,321,218.40 Approximate surrender value. Receiver
   (Iftikar                                                                                                 proposes to liquidate and move to CRIS
   Ahmed)                                                                                                   account to secure Judgment. See Note 4.

26 Genworth Life and Annuity Insurance      Insurance policy                                               $-   No surrender value. See Note 2.
   Policy
   (Iftikar Ahmed)
27 American General Life Insurance Policy   Insurance policy                                               $-   No surrender value. See Note 2.
   (Iftikar
   Ahmed)
28 Oak Management Corp.                     Forfeited interest                                         $-       See Note 3.
29 Oak Associates X, LLC                    Forfeited interest                                         $-       See Note 3.
30 Oak Associates XI, LLC                   Forfeited interest                                         $-       See Note 3.
31 Oak Associates XI‐A, LLC                 Forfeited interest                                         $-       See Note 3.
32 Oak Associates XII, LLC                  Forfeited interest                                         $-       See Note 3.
33 Oak Associates XII‐A, LLC                Forfeited interest                                         $-       See Note 3.
34 Oak Associates XIII, LLC                 Forfeited interest                                         $-       See Note 3.
35 Oak Associates XIII‐A, LLC               Forfeited interest                                         $-       See Note 3.
36 Oak Frozen Distributions                 Cash                                                $947,815.00     See Note 4.
37 Porsche Cayenne                          Car                                                        unk.     See Note 1.
                                   Case 3:15-cv-00675-JBA Document 1160-5 Filed 05/15/19 Page 4 of 6
SEC                                                                                                            Notes and Proposed Disposition / Reason
                      Asset                               Brief Desc.          Approx. or Actual Value
NO.                                                                                                                      for Retaining Asset
 38 Cadillac Escalade                          Car                                                       unk. See Note 1.
 39 Household Furnishings of 505 North         Personal propery                                           unk. See Note 1.
    Street
 40 Bank of America: x9566                     Cash                                             $4,184.54     See Note 4.
 41 Bank of America: x0482                     Cash                                           $221,043.68     See Note 4.
 42 Bank of America: x3754                     Cash                                           $171,322.46     See Note 4.
 43 Chase Bank: x9065                          Cash                                            $20,610.77     See Note 4.
 44 Chase Bank: x9001                          Cash                                            $14,370.82     See Note 4.
 45 Northern Trust Brokerage: x5188            Cash                                           $451,673.37     See Note 4.
 46 Northern Trust Brokerage: x3934            .8% cash, 99.2% equity                      $11,608,637.63     See Note 4.
 47 Northern Trust Brokerage: x3935            6.4% cash, 4.3% fixed income,                   $12,084.80     See Note 4.
                                               89 3% equity
 48 Northern Trust Brokerage: x0895            .2 % cash, 99.8% equity                      $3,137,663.10 See Note 4.
50 505 North St, Greenwich, CT                 Real Estate                                           $-   See Note 3.
51 Painting ‐ M.F. Husain, "Ashoka's Pillar"   Personal propery                                      unk. See Note 1.

 52 Harry Winston Diamond Ring                 Personal propery                                          unk. See Note 1.
 53 Various gold or silver coins given to      Personal propery                                          unk. See Note 1.
    minor
    children
 54 Jewelry rec'd as wedding presents (42      Personal propery                                          unk. See Note 1.
    pcs)
 55 Jewelry acquired during marriage (8        Personal propery                                          unk. See Note 1.
    pieces)
 56 Jewelry acquired during marriage (2        Personal propery                                          unk. See Note 1.
    pieces)
 57 Various gold or silver coins given to      Personal propery                                          n/a N/A (see below treatment of silver in safe
    minor                                                                                                    deposit boxes).
    children (specific weights)
 58 Gold pieces received as wedding            Personal propery                                          unk. See Note 1.
    presents
 59 1 KG gold bars acquired during marriage    Personal propery                                          n/a N/A (see below treatment of gold in safe
    (9 pcs)                                                                                                  deposit boxes).

 60 Remaining contents in safety deposit       Personal propery                                          unk. See Note 1.
     boxes
NONE Gold in safe deposit boxes (weighted      333.78 troy ounces                             $430,909.98 Approximate value based on spot price.
     items only)                                                                                          See Note 4.
                                      Case 3:15-cv-00675-JBA Document 1160-5 Filed 05/15/19 Page 5 of 6
SEC                                                                                                                    Notes and Proposed Disposition / Reason
                         Asset                                Brief Desc.               Approx. or Actual Value
NO.                                                                                                                              for Retaining Asset
NONE   Silver in safe deposit boxes (weighted   3 troy ounces                                                $45.24 Approximate value based on spot price.
       items only)                                                                                                  See Note 5.
61 Bank of America: x4199                       Cash                                                     $2,442.44 See Note 4.
 62 Bank of America: x3831                      Cash                                                    $79,191.65 See Note 4.
 63 Apartment (530 Park, 12A, New York,         Real Estate                                          $8,200,000.00 Approximate value based on proposed list
    NY)                                                                                                            price, subject to change. See Note 4.

 64 Bank of America: x6009                  n/a                                                               $-   See Note 2.
 65 Bank of America: x7632                  Cash                                                       $121,130.34 See Note 4.
 66 Apartment (530 Park, 12F, New York, NY) Real Estate                                              $8,000,000.00 Approximate value based on proposed list
                                                                                                                   price, subject to change. See Note 4.

 67 Bank of America: x8384                      Cash                                                      $2,540.00 See Note 4.
 68 Blade Networks Investment                   Private investment.                                       $2,100.00 Approximate value based on interest in
                                                                                                                    private entity's book value. See Note 5.

NONE   Lola Travel Co.                          Private investment. Contingent                          $13,000.00 Value based on most recent 409a report of
                                                interest in series A preferred shares                              common stock. See Note 5.

 69 Aldrich Capital Investment (liquidated      Cash                                                 $3,078,631.27 See Note 4.
    April
    2018)
 70 Reserve Media Investment                    Private investment                                                $-
                                                                                                                   Value likely wiped out after merger. See
                                                                                                                   Note 2 and Note 5.
 71 TD Ameritrade: x7686                        Approx. 38.2% cash, 61.8% equity                     $6,623,735.83 The Receiver proposes to liquidate a
                                                                                                                   portion of this asset. The amount to be
                                                                                                                   liquidated depends on the funds realized
                                                                                                                   from the sale of Apartment 12A and
                                                                                                                   Apartment 12F.
 72 Iftikar A. Ahmed Family Trust interest in   n/a                                                           $-   See Note 2.
    Rakitfi Holdings LLC
73 Bank Check - Iftikar Foundation              Cash                                                    $14,560.00 See Note 4.
    (charitable
    contribution)
74 Fidelity: x8965                              39% cash, 61% securities                             $9,037,079.71     See Note 4.
75 Fidelity: x7540                              68% cash, 32% securities                            $13,673,469.37     See Note 4.
 76 Fidelity: x5070                             Cash                                                     $5,954.43     See Note 5.
 77 Fidelity: x5760                             Cash                                                       $392.10     See Note 5.
 78 Pershing/BNY Brokerage: x0166               76% cash, 24% fixed income                             $885,594.16     See Note 4.
 79 TD Bank Checking: x2774                     Cash                                                       $155.00     See Note 5.
                                   Case 3:15-cv-00675-JBA Document 1160-5 Filed 05/15/19 Page 6 of 6
SEC                                                                                                                     Notes and Proposed Disposition / Reason
                       Asset                               Brief Desc.                  Approx. or Actual Value
NO.                                                                                                                               for Retaining Asset
80    Cash (Held by HSC LLP)                   Cash                                                       $55,223.93    See Note 5.
81    Cash (Held by Murtha Cullina LLP)        Cash                                                       $25,000.00    See Note 5.
82    Paintings (2)                            Personal propery                                                  unk.   See Note 1.
83    Sculpture of hand                        Personal propery                                                  unk.   See Note 1.
84    Harry Winston Earrings                   Personal propery                                                  unk.   See Note 1.
85    13 women's designer handbags             Personal propery                                                  unk.   See Note 1.
86    Fidelity: x1895                          Cash                                                       $95,232.27    See Note 5.
87    Fidelity: x8036                          Cash                                                       $95,956.05    See Note 5.
88    Fidelity: x9441                          Cash                                                       $85,096.13    See Note 5.
89    TD Ameritrade: x7666                     Approx. 22% cash, 78% equity                            $1,082,880.22    See Note 5.
90    TD Ameritrade: x7674                     Approx. 12.1% cash, 87.9% equity                        $1,203,929.35    See Note 5.

91 TD Ameritrade: x7700                        Approx. 16.3% cash, 83.7% equity                         $331,210.19 See Note 5.

92 Bank of America Trust: x4104                Cash                                                         $5,002.81   See Note 5.
93 Bank of America Trust: x0070                Cash                                                         $5,002.83   See Note 5.
94 Bank of America Trust: x5699                Cash                                                         $5,004.04   See Note 5.
                                                                           TOTAL                      $89,377,509.22
      NOTE 1: Where value is "unk." no        NOTE 2: Where value is $0, the      NOTE 3: Except when indicated,        NOTE 4: The Receiver proposes to
      independent valuation was performed asset has no appreciable value to where value is "forfeited," the             liquidate this asset and transfer the
      as the asset does not appear necessary the Receivership Estate for a        asset has either (a) been             proceeds of such liquidation to the CRIS
      given aggregate value of other          reason other than forfeiture (such determined to be forfeited by this     account to secure the Judgment.
      Receivership Assets at this time. In an as an account balance of $0 or an Court and/or (b) the holder of the
      abundance of caution, however, the      insurance policy without a          asset takes the position that the
      Receiver proposes to keep the asset     surrender value, for example). In asset has been forfeited.
      frozen and in the Receivership Estate   an abundance of caution,
      until the Judgment is fully secured in  however, the Receiver proposes
      the CRIS account.                       to keep the asset frozen and in the
                                              Receivership Estate until the
                                              Judgment is fully secured in the
                                              CRIS account.
